Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/2/21 and 12/3/21 have been considered.
Examiner’s Amendment
The application has been amended as follows: 
Claim 177, line 24, the term “the contract force receiving portion” should be changed to “the contact force receiving portion” to be consistence with other same term used in the claim.

Allowable Subject Matter
Claims 177-214 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses or suggests a processing cartridge comprising a first unit including a photosensitive member, a second unit including a developing member, and a contact force receiving portion for moving a holding portion movable between a first position and a second position for holding the second unit in a spaced position and a developing position by the first unit, and wherein, when the second unit is in a spaced position and the contact force receiving portion is in an operating position, the contact force receiving portion is capable of receiving a contact force causing the contact force receiving portion to move the holding portion from the first position to the second position by moving in a direction crossing a predetermined direction. 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References listed on Form PTO-892 included herewith are cited as related art

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/HOANG X NGO/Primary Examiner, Art Unit 2852